Citation Nr: 0400816	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with an unauthorized private hospitalization for 
the period including July 18 and 19 of 2002.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center (MC) in Manchester, New Hampshire

The veteran was scheduled for a Board hearing on July 2003.  
However, he failed to report for that hearing without 
explanation.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2003).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
To date, however, the VAMC has not considered the veteran's 
claim under the provisions of the VCAA.  Such consideration, 
along with notification to the veteran of these provisions, 
is necessary prior to action by the Board.

Accordingly, this case is REMANDED to the VAMC for the 
following action:

1.  The Manchester VAMC should send a 
letter to the veteran explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002), the need for additional 
evidence regarding his claim.  This 
letter should include a specific 
explanation of the relative duties of VA 
and the veteran in obtaining such 
evidence.  

2.  Then, after ensuring that all 
requested development has been 
accomplished, the VAMC should 
readjudicate the veteran's claim of 
entitlement to payment or reimbursement 
of medical expenses associated with an 
unauthorized private hospitalization for 
the period including July 18 and 19 of 
2002.  If the determination of this claim 
remains unfavorable to the veteran, the 
VAMC should issue a Supplemental 
Statement of the Case, with inclusion of 
38 U.S.C.A. §§ 5103 and 5103A.  The 
veteran should be allowed a reasonable 
period of time in which to respond before 
this case is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

